DETAILED ACTION
This Office Action is response to the application (16936574) filed on 7/23/20

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

I.	Claims 1-9 are drawn to A communication device capable of communicating with another communication device via a first network and a second network each transmitting radio signal data by different communication methods, the communication device comprising: 
a first communicator capable of communicating with another communication device via the first network: a second communicator capable of communicating with another communication device via the second network; 
a delay parameter acquirer to acquire a delay parameter of the first network; and 
a delay parameter reflector to reflect the delay parameter of the first network acquired by the delay parameter acquirer on a delay parameter of the second network.

II.	Claims 10 is/are drawn to A communication relay system comprising: 
a communication device capable of communicating with another communication  device via a first network and a second network each transmitting radio signal data by different communication methods; and 
a network setting device to transmit setting information to the communication device, wherein the network setting device includes: 
a time-sensitive networking (TSN) setting information generator to generate TSN setting information, based on a stream parameter relating to the radio signal data; and 
a TSN setting information transmitter to transmit the TSN setting information to the communication device, and the communication device includes: 
a first communicator capable of communicating with another communication device via the first network; a second communicator capable of communicating with another communication device via the second network; 
a delay parameter acquirer to acquire a delay parameter of the first network; 
a delay parameter reflector to reflect the delay parameter of the first network acquired by the delay parameter acquirer on a delay parameter of the second network; 
a TSN setter to perform setting of TSN based on the TSN setting information received from the network setting device; and 
a TSN transmission and reception controller to control transmission and reception of TSN based on setting of TSN performed by the TSN setter.

III.	Claims 11 is/are drawn to A communication relay system comprising: 
a communication device capable of communicating with another communication device via a first network and a second network each transmitting radio signal data by different communication methods; 
radio equipment including an antenna; 
a radio equipment controller to control the radio equipment; and a relay device capable of communicating with the radio equipment, wherein the communication device acquires a delay parameter of the first network and reflects the delay parameter of the first network on a delay parameter of the second network, the relay device performs communications by multiple-input and multiple-output (MIMO), and the radio equipment controller determines a buffer amount of the radio signal data in the radio equipment, based on at least one of. timings when a plurality of flows of the radio signal data by MIMO reach the antenna; and 
a delay time required for signal synthesis by MIMO.

IIII.	Claims 12 is/are drawn to A master station apparatus comprising: 
a communication device capable of communicating with another communication device via a first network and a second network each transmitting radio signal data by different communication methods; and 
a bridge device to perform transfer of the radio signal data, wherein the communication device includes: a first communicator capable of communicating with another communication device via the first network; 
a second communicator capable of communicating with another communication device via the second network; a delay parameter acquirer to acquire a delay parameter of the first network; and 
a delay parameter reflector to reflect the delay parameter of the first network acquired by the delay parameter acquirer on a delay parameter of the second network


Inventions I, II, III & IIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility than subcombination II, III & IIII, and in the instant case, subcombination II has separate utility than subcombination I, III & IIII…. And In the instant case, subcombination III has separate utility than subcombination I, II & IIII….…See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday Thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415